 Case 1:18-cv-01259-RGA Document 19-1 Filed 03/19/19 Page 1 of 1 PageID #: 256




                                     CERTIFICATE OF SERVICE

            I, Denise S. Kraft, hereby certify that on this 19th day of March, 2019, I caused a true and

 correct copy of the foregoing DEFEDANT SMARTMATIC USA CORP’S ANSWER TO

 COMPLAINT FOR PATENT INFRINGEMENT to be electronically filed with the Clerk of

 the Court using the CM/ECF system, which will send notification to the following attorneys of

 record, and is available for viewing and downloading.


                                          Patricia Smink Rogowski
                                          ROGOWSKI LAW LLC
                                          501 Silverside Road, Suite 11
                                          Silverside Carr Executive Center
                                          Wilmington, DE 19809
                                          pat@rogowskilaw.com

                                          Robert M. Evans, Jr.
                                          Michael J. Hartley
                                          Kyle G. Gottuso
                                          Micah T. Uptegrove
                                          STINSON LEONARD STREET LLP
                                          770 Forsyth Boulevard, Suite 1100
                                          St. Louis, MO 63105-1821
                                          robert.evans@stinson.com
                                          michael.hartley@stonson.com
                                          kyle.gottuso@stinson.com
                                          micah.uptegrove.stinson.com




                                                  /s/ Denise S. Kraft
                                                  Denise S. Kraft (DE Bar No. 2778)




061.2 66}
